Citation Nr: 0522764	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  05-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had about 18 months of active duty from September 
1944 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for hearing loss.  

The Board notes the veteran sought service connection for 
tinnitus.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Hearing loss was not manifested in service or for many 
years thereafter and a preponderance of the evidence is 
against a finding that the veteran's current hearing loss is 
related to service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2004 and May 2004.  Since these letters fully provided notice 
of elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the January 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in May 2004 was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SOC 
was provided to the veteran in January 2005.  

Service medical records, treatment records from Canandaigua 
VA Medical Center (VAMC), records from Clifton Springs 
Hearing Center, Inc., and a letter from an audiologist at 
Clifton Springs Hearing Center, Inc. have been received and 
associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran 
audiological examinations in April 2004.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that as a radio operator aboard an 
aircraft, he was exposed to constant vibration of two engines 
and interference noise from radio headsets.  He further 
asserts that he did not seek treatment at the time because of 
the distance to any army hospital; he states that by the time 
he would have gotten to the hospital, his "hearing problem 
would have disappeared."  Additionally, the veteran states 
that he never mentioned his hearing problem as it worsened.  
Citing to the high cost of hearing aides, the veteran 
indicates that he did not get hearing aides until October 
2001.  The veteran also states that he was not exposed to 
loud noise in his post- service employment.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2004).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service medical records are absent any finds or complaints of 
hearing loss.  The examination at induction indicated hearing 
at low conversational voice was 20/20 in both ears.  The 
examination at service discharge noted that at whispered 
voice the veteran's hearing was 15/15 in both ears.      

Records from Canandaigua VAMC dated from July 1997 to January 
2005 indicate that the veteran wears hearing aides for 
bilateral mild to severe sensorineural hearing loss.  A note 
dated in July 1997 indicates a full hearing evaluation was 
completed; the complete report was not included in the 
record.  In April 2001, it was noted that the veteran was to 
be scheduled for an audiological examination as he complained 
of hearing difficulty.  

An audiometric evaluation from Clifton Springs Hearing 
Center, Inc. dated in January 2004 reflected findings of a 
hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  It was 
noted that the veteran had moderate to severe sloping 
sensorineural hearing loss.

VA afforded the veteran a hearing test in April 2004.  The 
examiner reviewed the claims folder.  The veteran indicated 
that he was exposed to noise of two 1200- horse power Pratt 
Whitney engine on a C46 where he worked as a radio operator 
in service.  He also reported exposure to radio frequency 
static.  The veteran denied tinnitus.  Audiometric findings 
revealed a hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural 
hearing loss.  The examiner opined that it was not at least 
likely as not that the veteran's hearing loss was the result 
or primarily aggravated by noise exposure in service.  It was 
noted that the veteran began wearing hearing aids at age 73 
and he denied having noise exposure throughout his life.  The 
examiner further found that it was unlikely that hearing loss 
to the degree which the veteran had would have gone 
unattended.   Additionally, because the veteran denied 
tinnitus, the examiner found it was not at least as likely as 
not that any mention of tinnitus would be related to service.  

The Board has also reviewed all the articles, statements, and 
cases submitted by the veteran regarding hearing loss as well 
as hearing loss as it specifically pertains to military 
personnel.  

Additionally, the Board notes the veteran's contention that 
the April 2004 VA examination was flawed because the examiner 
was "hostile" to him.  The Board has reviewed the findings 
from that examination and finds no indication of prejudice on 
the part of the examiner.  Furthermore, there is no competent 
evidence to rebut the examiner's findings, and the Board 
finds there is insufficient evidence to question the 
credibility and accuracy of the examination.  

After a review of all the evidence in the record, the Board 
finds that the veteran's current hearing loss was not 
incurred or aggravated in service and may not be presumed to 
have incurred therein.  There was no finding of hearing loss 
in service and the examination at discharge indicated normal 
hearing.  Additionally, there was no manifestation of a 
sensorineural hearing loss within one year of discharge.  The 
veteran indicates that he experienced hearing loss in service 
but did not mention it then or at service discharge.  The VA 
examiner indicated that it was unlikely that the veteran's 
hearing loss could not have gone unattended.  The first 
documentation of hearing loss was not until April 2001, which 
is 55 years post-service discharge.  The veteran indicates 
that he was screened for hearing aides in the late 1990's.  
VAMC records show that the veteran had a hearing test in July 
1997.  Giving the benefit of the doubt to the veteran, if 
hearing loss was discovered in July 1997, this would still be 
over five decades post-service discharge.  The cases and 
articles submitted by the veteran refer to the general topic 
of hearing loss but are not specific to the veteran's claim 
and are not as probative as the April 2004 VA examination 
report.  None of the medical evidence suggests that the 
veteran's current hearing loss was a result of or related to 
his active service.  

Though the veteran contends that his hearing loss was a 
result of service, his assertions are insufficient to 
establish the onset of hearing loss in service or that 
current hearing loss is related to active service.  The Court 
has held that lay persons, such as the veteran, are no 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection for hearing loss is unwarranted.    




ORDER

Entitlement to service connection for hearing loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


